 

 

Case 1:20-cv-01755-GBD Document 28 Filed 02/18/21--Page Loft
. oe feet A a nae ee

 

 

 

Le ah ee 3 S
i
UNITED STATES DISTRICT COURT ef!
SOUTHERN DISTRICT OF NEW YORK :
KAREEM NELSON,
Plaintiff,
ORDER
-against-

20 Civ. 1755 (GBD)

ROCKSTER LITTLE ITALY PIZZA, INC., d/b/a Little :
Italy Pizza, and 214 WEST 92ND STREET :
ASSOCIATES, LLC,

Defendants.

GEORGE B. DANIELS, United States District Judge:

The February 24, 2021 initial conference is canceled.

Dated: New York, New York
February 18, 2021
SO ORDERED.

“eee 3 Daw
GEORG B. DANIELS
United States District Judge

 

 

 

 

 
